

116 HRES 490 IH: Condemning and censuring President Donald Trump.
U.S. House of Representatives
2019-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 490IN THE HOUSE OF REPRESENTATIVESJuly 15, 2019Mr. Cohen (for himself, Mr. DeSaulnier, Ms. Clarke of New York, Ms. Tlaib, Ms. Omar, Ms. Ocasio-Cortez, Mr. Cleaver, Mr. Castro of Texas, Ms. Jayapal, and Ms. Pressley) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONCondemning and censuring President Donald Trump.
	
 Whereas since its founding, our Nation has recognized the strength in diversity by making our national motto E Pluribus Unum;
 Whereas we continue to strive to live up to our national values equality, opportunity, and pluralism as we continuously strive to create a more perfect union;
 Whereas President Donald Trump has continually maligned and scapegoated immigrants, people of color, and religious minorities, and attempted to use race and national origin to degrade people of color and delegitimize public officials;
 Whereas President Donald Trump has a long history of making repugnant statements, including stating that both sides were to blame for the violence in Charlottesville, Virginia, attempting to create a moral equivalency between White supremacists, the KKK, neo-Nazi groups, and those counter-protesting the Unite the Right rally, and referring to African nations as shithole countries or shithouse countries;
 Whereas the Immigration and Customs Enforcement (ICE) has planned to intimate domestic immigration raids, targeting thousands of migrant families;
 Whereas to sow widespread fear, on June 19, 2019, President Donald Trump tweeted Next week ICE will begin the process of removing the millions of illegal aliens who have illicitly found their way into the United States.;
 Whereas on July 14, when ICE was expected to initiate coordinated immigration raids across the United States, President Donald Trump tweeted So interesting to see Progressive Democrat Congresswomen, who originally came from countries whose governments are a complete and total catastrophe, the worst, most corrupt and inept anywhere in the world (if they even have a functioning government at all), now loudly … and viciously telling the people of the United States, the greatest and most powerful Nation on earth, how our Government is to be run. Why don’t they go back and help fix the totally broken and crime infested places from which they came. Then come back and show us how … it is done. These places need your help badly, you can’t leave fast enough. I’m sure that Nancy Pelosi would be very happy to quickly work out free travel arrangements!;
 Whereas President Donald Trump was referring to Representatives Alexandra Ocasio Cortez, Ilhan Omar, Ayanna Pressley, and Rashida Tlaib, who are all United States citizens and duly elected members of the House of Representatives;
 Whereas these comments were widely criticized as racist and designed to promote a White nationalist view of the United States where immigrants and people of color should be expelled;
 Whereas on July 15, President Donald Trump was asked if it concerned you that many people saw that tweet as racist and that White nationalists are finding common cause with you on that point?, and responded by stating that It doesn’t concern me because many people agree with me and all I’m saying is if they want to leave, they can leave; and
 Whereas in response to the criticism and outrage about his comments, President Donald Trump sought to further divide the Nation: Now, therefore, be it
		
	
 That the House of Representatives— (1)censures and condemns President Donald Trump for his tweets made on July 14 and 15, 2019, which are xenophobic, promote White supremacist and nativist ideologies, and violate the President’s oath of office to uphold and defend the Constitution, which includes respect for the democratic process and the Congress; and
 (2)calls on President Donald Trump to apologize for his repugnant comments described in this resolution which have disgraced the Office of the President and dishonored the United States of America.
			